

Exhibit 10.31
Director Compensation


RESOLUTION OF THE
BOARD OF DIRECTORS OF
PG&E CORPORATION


December 20, 2006


BE IT RESOLVED that, effective January 1, 2007, directors who are not employees
of this corporation or Pacific Gas and Electric Company (“non-employee
directors”) shall be paid a retainer of $12,500 per calendar quarter, which
shall be in addition to fees paid for attendance at Board and Board committee
meetings; and


BE IT FURTHER RESOLVED that, effective January 1, 2007, the non-employee
director who serves as lead director shall be paid an additional retainer of
$12,500 per calendar quarter; and


BE IT FURTHER RESOLVED that, effective January 1, 2007, the non-employee
directors who are duly appointed to chair the Finance Committee, the Nominating,
Compensation, and Governance Committee, and the Public Policy Committee of this
Board shall be paid an additional retainer of $1,875 per calendar quarter, and
the non-employee directors who are duly appointed to chair the Audit Committee
and the Nominating, Compensation, and Governance Committee of this Board shall
be paid an additional retainer of $12,500 per calendar quarter; provided,
however, that a non-employee director duly appointed to chair one of the
foregoing committees shall not be paid an additional retainer for any calendar
quarter during which such director also serves as lead director; and


BE IT FURTHER RESOLVED that, effective January 1, 2007, non-employee directors
shall be paid a fee of $1,750 for each meeting of the Board and for each meeting
of a Board committee attended; provided, however, that non-employee directors
who are members of the Audit Committee shall be paid a fee of $2,750 for each
meeting of the Audit Committee attended; and

 
 

--------------------------------------------------------------------------------

 

BE IT FURTHER RESOLVED that any non-employee director may participate in a
Directors’ Voluntary Stock Purchase Program by instructing the Corporate
Secretary to withhold an amount equal to but not less than 20 percent of his or
her meeting fees and/or quarterly retainers for the purpose of acquiring shares
of this corporation’s common stock on behalf of said director, provided that
once a non-employee director has so instructed the Corporate Secretary, said
director may not modify or discontinue such instruction for at least 12 calendar
months; and


BE IT FURTHER RESOLVED that non-employee directors shall be eligible to
participate in the PG&E Corporation 2006 Long-Term Incentive Plan under the
terms and conditions of that Plan, as adopted by this Board of Directors and as
may be amended from time to time; and


BE IT FURTHER RESOLVED that members of this Board shall be reimbursed for
reasonable expenses incurred in attending Board or committee meetings; and


BE IT FURTHER RESOLVED that, effective January 1, 2007, the resolution on this
subject adopted by the Board of Directors on June 16, 2004, is hereby
superseded.


 
2

--------------------------------------------------------------------------------

 